131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billie CALLOWAY, Appellant,v.Eleanor L.V. COX, Jointly and severally and her insurancecarrier in her official capacity as Principal with theLittle Rock Public School System;  Little Rock SchoolDistrict, Jointly and severally and its insurance carrier inits official capacity as a public school corporate in itsown name for the Little Rock Public School System;  AlleneS. Christopher, Jointly and severally and her insurancecarrier in her former official capacity as Public EmployeeClaims Manager;  Jon H. Dodson, Jointly and severally andhis insurance carrier in his official capacity as MedicalDoctor for Forest Park Medical Clinic and CambridgeRehabilitation Center and Forest Park Medical Clinic andCambridge Rehabilitation Center Pro Se Collection Agency;Gregory S. Kaczenski, Jointly and severally and hisinsurance carrier in his official capacity asNeuropsychiatrist and State Board CertifiedNeuropsychiatrist with Kaczenski Private Practice;  Does, Ithrough X, Inclusive, Appellees.
No. 97-1779EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 14, 1997.Decided:  Nov. 19, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Billie Calloway appeals the district court's dismissal of Calloway's time-barred complaint asserting federal civil rights and state law claims.  Having reviewed the record and the parties' submissions, we are satisfied that the district court correctly dismissed Calloway's complaint.  We also conclude the district court's denial of Calloway's motion for appointment of counsel was not an abuse of discretion.  We thus affirm the district court.  See 8th Cir.  R. 47B.